Citation Nr: 0111294	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00- 13 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
glaucoma.


REPRESENTATION

Appellant represented by:	Elie Halpern, Attorney at Law


INTRODUCTION

The veteran had less than 90 days of active service from 
August 27, 1980 to October 2, 1980.

The current appeal arose from a February 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada.  

The RO determined that new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for glaucoma, and denied entitlement to service 
connection for glaucoma as not well grounded.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

In accordance with the United States Court of Appeals for 
Veterans Claims (Court) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), the Board is obligated to address the issue of 
new and material evidence regardless of whether the RO based 
its determination on that issue.  Hence, the Board will 
proceed with a determination of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for glaucoma which was 
previously denied in March 1999.


FINDINGS OF FACT

1.  In March 1999 the Board determined that new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for glaucoma, and denied entitlement to 
service connection for glaucoma as not well grounded.

2.  The evidence submitted since the March 1999 Board 
decision bears directly and substantially upon the issue at 
hand, and because it is neither duplicative or cumulative, 
and is significant, it must be considered in order to fairly 
decide the merits of the claim.

3.  Competent medical evidence of record shows it is equally 
as likely that glaucoma arose in military service, as it is 
as likely that it arose after service, since the major 
problems encountered by the veteran in service resulting in 
his premature discharge were eye problems later diagnosed as 
glaucoma.


CONCLUSIONS OF LAW

1.  Evidence received since the final March 1999 decision 
wherein the Board denied entitlement to service connection 
for glaucoma is new and material, and the claim for service 
connection is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 
& Supp. 2000);  38 C.F.R. §§ 3.156, 20.1100, 20.1105 (2000).

2.  Glaucoma was incurred in active service.  38 U.S.C.A. 
§ 1131 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107);  38 C.F.R. 
§ 3.303(d) (2000)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Initially it is well to note that the veteran's claims file 
is a reconstructed folder which addresses the evidentiary 
record in part by means of prior determinations including a 
June 1996 decision of the Board, and the above-cited March 
1999 decision of the Board.  Evidence originally of record 
has in part been referenced or reported in prior 
determinations of record.

In its March 1999 decision the Board referenced its previous 
findings of fact to the effect that no competent medical 
evidence was of record that linked the veteran's glaucoma to 
his military service.  The Board stated that the service 
medical records contained no clinical findings, complaints, 
diagnoses, or treatment for glaucoma.  The Board at that time 
further found that the post service VA and private medical 
records dating from 1981 to 1995 revealed treatment for 
glaucoma beginning many years after discharge from service.  
The Board also noted that the veteran asserted at his June 
1995 personal hearing that he had increased ocular pressure 
shortly following service and attributed the increase to 
stress during service.


Additional evidence associated with the claims file 
subsequent to the June 1996 decision of the Board was three 
letters by the veteran's private physician and surgeon who 
attempted to suggest an association between the veteran's 
post service diagnosed glaucoma and service documentation of 
increase in ocular pressure.  The Board determined, however, 
that the private physician's opinion in this regard was too 
speculative, and consequently, the veteran's claim was not 
considered well grounded in nature to permit adjudication of 
the reopened claim of entitlement to service connection for 
glaucoma on a de novo basis.

The evidence added to the record since the March 1999 
decision wherein the Board denied entitlement to service 
connection for glaucoma is reported in pertinent part below.

Associated with the claims file is a letter from the 
veteran's attending eye physician and surgeon, SFM, MD, dated 
in May 1999.  This correspondence from SFM, MD, is reported 
below:

"I am in receipt of your May 4, 1999, letter and 
your request for an additional opinion.  In my 
previous report dated June 10, 1998, I indicated that 
it really was not possible to give an opinion with 
reasonable medical certainty as to whether Mr. M's 
glaucoma arose during his brief military service.  As 
I have noted in my other correspondence, there are 
three tests necessary to diagnose glaucoma: the first 
test measures the changes in cup-to-disc ratio, the 
second test assesses a person's visual field, and the 
third test involves intraocular pressure readings.  
As I have previously indicated, only one of these 
tests was done for Mr. M, as we only have data 
measuring the cup-to-disc ratio.  In the absence of 
all three tests, it is really impossible to determine 
with reasonable medical certainty whether Mr. M's 
glaucoma actually arose during his military service.





In my opinion, the claimant did not have proper 
medical treatment and did not have proper diagnostic 
testing done to determine the nature and extent of 
his vision problems, which became apparent while he 
was in the military, resulting in his discharge.  
While the service records indicate amblyopia in Mr. 
M's left eye, this clearly was a misdiagnosis, the 
initial finding that claimant had 20/400 vision in 
his right eye, which is essentially equivalent to 
being blind, proved to be an inaccurate measure of 
Mr. M's vision in his right eye.

In reviewing all of the evidence available from Mr. 
M's VA file, it is my medical opinion that it is as 
equally as likely that Mr. M's glaucoma arose in 
military service, as it is likely that it arose after 
being in the military service, since the major 
problems encountered by Mr. M while in the service, 
resulting in his premature discharge, were eye 
problems later diagnosed as glaucoma.  The difficulty 
in assessing the precise probability, that is, 
whether it was more probable or less probable Mr. M's 
glaucoma arose during military service, has 
essentially been precluded by the inability of the 
military medical personnel to utilize the proper 
diagnostic tests, which have been later utilized.  
Since my patient's eye problems, which were 
subsequently diagnosed as being glaucoma, first 
appeared in the military service and were non-
existent prior to going in the military service, the 
reasonable conclusion is that Mr. M's glaucoma was at 
least equally as likely to have arisen during 
military service as it was after military service.

If you have any questions, please do not hesitate to 
contact me."



Criteria

Duty to Assist

Except as otherwise provided, a veteran has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  VCAA of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).

Upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant. VCAA of 2000, Pub. L. 106-
475, § 114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. 
§ 5103(a)).

If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (to be codified at 38 U.S.C.A. § 5102A(b)).

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.


The law further provides that the Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  VCAA 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) 
(to be codified at 38 U.S.C.A. § 5103A(a)(1)-(3)).

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
Wherever the Secretary, after making such reasonable efforts 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that it is unable to 
obtain records with respect to the claim.

Such a notification shall (A) identify the records the 
Secretary is unable to obtain; (B) briefly explain the 
efforts that the Secretary made to obtain those records; and 
(C) describe any further action to be taken by the Secretary 
with respect to the claim.

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.

New and Material Evidence

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2000).

When a veteran requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108;  38 C.F.R. § 20.1105.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.

The Court has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Stanton v. Brown, 5 
Vet. App. 563 (1993).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).



For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Wilkinson v. Brown, 8 Vet. App. 263 
(1993).

If the evidence is new and material, the Board must reopen 
the claim and review all the evidence of record to determine 
the outcome of the claim on the merits.  The first step 
involves two questions: (1) Is the newly presented evidence 
"new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)? (2) Is it "probative" of 
the issues at hand? Evans v. Brown, 9 Vet. App. 273 (1996).

A third requirement for reopening imposed by the Court that 
the evidence create a reasonable possibility of changing the 
outcome, has been invalidated by the United State Court of 
Appeals for the Federal Circuit.  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

Service Connection

In order to establish service connection for a claimed 
disability, there must be evidence that a disease or injury 
resulting in current disability was incurred in active 
military service, or if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1992 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).



Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b)..

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

However, continuous service for 90 days or more during a 
period of war, or after December 31, 1946, and post-service 
development of a presumptive disease to a degree of 10 
percent within one year from the date of termination of such 
service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 & Supp. 2000);  38 C.F.R. §§ 3.307, 3.309 
(2000).




When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5107).


Analysis

Duty to Assist

The Board initially notes that the duty to assist has been 
satisfied in this instance.  The veteran has not indicated 
the existence of any relevant evidence that has not already 
been requested and/or obtained by the RO.  VCAA of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified 
at 38 U.S.C.A. § 5103A(b)); see also McKnight v. Gober, 113 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist him as mandated by the VCAA of 2000.

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the statement of the case of 
record was issued to the veteran.

Congress recently passed the VCAA of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), modifying the adjudication of all 
pending claims.  As set forth above, the new law revises the 
former 38 U.S.C.A. § 5107(a) to eliminate the requirement 
that a claimant come forward with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in developing the facts pertinent to the claim.  It 
also specifically enumerates the requirements of the duty to 
assist.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, the 
veteran and his representative have been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and have done so; namely, the 
correspondence from the veteran's private attending eye 
physician and surgeon, as well as statements of record.  

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand to 
the RO for adjudication of his claim under the new law would 
only serve to further delay resolution of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


New and Material Evidence

The veteran seeks to reopen his claim of entitlement to 
service connection for glaucoma which the Board most recently 
denied in March 1999.  

While the RO determined that new and material evidence had 
been submitted to reopen the claim, it ultimately determined 
that the reopened claim of entitlement to service connection 
for glaucoma was not well grounded.

When a claim is finally denied by the Board, the claim may 
not thereafter be reopened and allowed, unless new and 
material evidence has been presented.  38 U.S.C.A. §§ 5108, 
7104(b);  38 C.F.R. §§ 3.156(a), 20.1100. 20.1105.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence presented since the 
claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

Under Evans, evidence is new if not previously of record and 
not merely cumulative of evidence previously of record.

In the case at hand, the Board finds that evidence has been 
submitted which was not in the record at the time of the most 
recent final disallowance of the claim.  This evidence 
consists of correspondence from the veteran's private 
attending eye physician and surgeon dated in May 1999.

In general, the correspondence from the veteran's private 
attending eye physician and surgeon submitted since the last 
final disallowance is new insofar as it was not previously in 
the record.

This correspondence wherein the eye physician and surgeon 
discusses the issue of whether the veteran's post service 
diagnosed glaucoma originated in service bears directly and 
substantially upon the specific issue being considered in 
this case because the opinion contained within the 
correspondence discusses the issue of whether glaucoma had 
its onset in service.  Such evidence is significant and must 
be considered in order to fairly decide the merits of the 
claim.

As new and material evidence has been submitted to reopen the 
claim of entitlement to service connection for glaucoma, the 
claim is reopened.

Service Connection

The Board's review of the above discussed correspondence from 
the veteran's private attending eye physician and surgeon, 
reported earlier in full, provides a thorough appraisal of 
the origins of the veteran's glaucoma.  The physician took 
pains to recount with as much detail the medical basis for 
reaching his opinion, and it is clear that he has been the 
veteran's long time attending physician.

The private physician has frankly concluded that it is 
equally as likely that the veteran's glaucoma originated in 
service as after service.  He predicates his conclusion on 
the basis that the medical symptomatology used to conclude 
that the veteran should be diagnosed with glaucoma was 
already evident while he was still on active duty, although 
at that time sufficient testing had not been accomplished to 
reach such diagnosis.

The Board finds no reason to pursue further any medical 
inquiry as to interpretation of the evidentiary record in 
light of the medical opinion expressed by the veteran's 
private physician.  As the Board recited earlier, in order to 
prevail on the issue of service connection, there must be 
medical evidence of a current disability.  The veteran has 
been diagnosed with glaucoma.  

There must be medical evidence of in-service incurrence or 
aggravation of a disease or injury.  The correspondence of 
record shows that the veteran's eye problems did not exist 
prior to service but developed therein.  There must be 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  The 
veteran's private physician has linked his present glaucoma 
to service.

Accordingly, the Board finds that the evidentiary record 
supports a grant of entitlement to service connection for 
glaucoma.


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
glaucoma, the appeal is granted in this regard.

Entitlement to service connection for glaucoma is granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

